$on. David J. Yarris                                     opinion Iio.V-258
Oeunt~ Attorns~
BPOWR county                                             Ror       operrtor or Juimnow
Brownrood, Texrs                                                   farm not entitled
                                                                   to reduc,tion ox=
                                                                   registration fee un-
                                                                   der Article 6678~
                                                                   6a,      v.    c.        s,

Boar   Hr.      Iterr

          Your request ior aal opinion of thil d@puamlt
PO8d8 in PUt B8 fOllOW8:

                 %&8       iMt8        w:               D8foaUnt            wb8      operrting
       a %llmo9            far&~ whi#h lyqulred that ho haul
       riR8OW8          88t@t       In      43el’tmin           8tl’em88         to hi8              15
       aaro tractrbore he allowed the minnow8 to
       Sp&WU ud      t&W 8034 thbp Who108de     directly
       from his ierm without earrylng than,to their
       d8atiaatior.      IUdOi~     tha Ia&'Illngha ueed
       #his OM    %raak whioh b M       lic&maatt under Ar-
       ttel8   6675r-6a   M a farm *shiale, and he ova-
       teal8 t4sthetiU        OR&~d    inhruliw    farmpro-
       dud4        OF ~ivubta8k               Uul that             ha      8hO911       b ellM -
       8ift*d       U      a fulllrr          e-8         thOU&l           PI* iLO               a
       lla*n#* aa * b&it de81mr u&or thm    ovltiIon8
       Of LL8t8 Of 19%. 44th ugo, Pw   80r , a. 3455
       or P. cr tit* 93h.

                  Vhe ptrol               filed a cam                    of improperly
       liC8XWfR g
                Or,th 8
                      lP P M #nt
                              ~UiHtio n
                                      1 8:IS
       th8 ckrirtid~t under    the f&t  8itu*tiOI¶8 rbova
       to be sluairled    b&a fbmmr and engAged in
       h&uling; hi8 own livahrtoak   Wid @@'lWltUWl
       pl’QdUOt8         80     &8 to       OOBlQ Within                 the     praVi8iO88
       O? Art,          6675c-6a?
                 “A8     to     vhether         t&l       defelldrmt             ia our
       'minnow fwm*                ca8e ~8131 hi8                tcuQk           for My
       other   purposes             thrn hauli=                    BlbUlOW8,           it        i8
       OR,? infOPMtiOn                 that         h     d-8        UOt.         m         i8     Rot
       a f8rm8P In my                  other ZU8pf4Ot than that ha i8
Hon.~David J. Morris, Page 2



    engaged In raising 'livertockl if tiQnOv8 be
    livestook. Hi8 15 acre Term 18 cut up into
    minaov pond8 and entirely oocuplsd by the
    PO&S;  he breed8 and Pa18eS the minnowa,haul-
    ing his breading stock from atroams where
    they can be seined."

          htiole 66750, action 6a, Vernon*s OIVLI
Statutes, a8 amnded by Acts of the 47th .LEJgi8latUPO,
provides:

           "When a oommsrcisl motor vehlsle rought
    to be registered      mad used by the owner thoro-
    of only In th8 tran8poPtatloa of his own paul-
    try, dairy, livaatoak, llve8teok pPe&ac#s,
    timber in it8 netural 8t8ta, and faPP pPoduat8
    to market, or to OthsP point8 f0~ s8le or pPS-
    8essing, or the transportation by the owner
    thoroof of laborers from their plaoe OF ~esi-
    dence, and materials, tOOl8, equlpwnt        and
    SUpp11e8, without rharge, from th. plMe erf
    puroh88. or storage, to hi8 owa farm or ranoh,
    lXO1U81VdJ       for hi8 ovll U80, OP U8. oa rurh
    farm or raneh, the reglrtratlon lioensr fee,
    for the weight Cia88ifiMLtiOti8 herolm mention-
    ed, shall be fifty (50%) pm abnt of the reg-
    istration fee pPe8cribed for wolght O~SSsifi-
    cation8 in Section 6 of the Aot heroby amsndod,
    a8 awnded in this Aat; proviele~dfuPthar* that
    It ah811 be thm duty of th. HigMfaj @Onriai88iWl
    to provide 11WEl80 plates dlstlaguisheble from
    license plates used for other commercial motor
    vehicles USitlg the highways;       provided further,
    if tha ovnor of aug commsrcial motor vehialo,
    ooting within the pPWi8iOtlS       of this Act, shell
    UM or pwmit to be used any suoh vehicle for
    any other purpose then those provided for in
    thl8 Act, ha 8hall be guilty of p miSdelllsaIIOP,
    and upon conviction, shall be fined in any sum
    not less than Twenty-five ($25.00)       Dollar8 nor
    BY)PB than !Pvo Hundred ($200.00) D011aP8, and
    each u8e of such vehicle and each permission
    for suoh use of such vehicle shall constitute
    a separate offense; provided, hovever, that all
    cormsr~lal motor vehicles, truok tractors, road
    tractor8, trailers and Semi-tPeileP8 8s defined
    In Section 1 of Chapter 23 of the General Law8
    of th8 Fifth Called Session of the 41st~.L+$gls-
    letuzw, not coming qithin ths provisions       of
.



    Hon. David J. l4orri.8,Pege 3



           thil Act, shall be required to pay all regis-
           tration and lioense ,fees pPe8CPibed by the
           Other pPOV181ORl. . . ."

               Th. trend of authorities     i8 la Mcord     that fish
    are not recognized a5 livestook     nor   egr1i3ultwe1   products.
    In the Q88e Of Inman VII. Chlsqo, M. & St, P. Ry. Co,, 15
    B. W. 286, 287, the SU~~OIW    Oourt of Iowa states that, stock
    as employed la agrieultur# nman8 "dOmFJ8tiC animal8 Or beast8
    aollected, used, or Palse3    on a farm; a8 8 stoak of cattle
    OP Of Sheep,  Oalled 8b30 llVe8tOOk.”       In the ceab oi In ret
    Rankly, et al, 64 Federal Supplemsnt 10, it was also hqld
    that fish are not recognized    a8 livestock.       In lubatiF vs.
    Unemployment cOJIIpXL98tiOn1)1v18ion, 136 Pacifio 2d) 988,
    it was held that livestock ir commonly thought o I aa in-
    eluding animals, such a8 oattle, rhesp, hog8 and hoP889,ana
    does not include trout and spawn. The ~IYZUU"agrioultural
    PPOdUst8" likewise has been held to not inUlude fish; Moll-
    ~&VI. Rlfferty, 37 ?hilllpine 545, 36 COPFpliSJurib Seoundum
       L

              It 18 the opinion of thib department that minnow8
    ape neither farm pPOdUct8 nor livO8toek within the pxwview
    or waning  of those terme a1 u8ed In Section 6a of Artiale
    6675a, Vernon*s Civil Statutes. Therefore, under the faate
    stated in your request, the owner of the truck ir not en-
    titled to register th6 saam upon payment of the reduced
    license fee presorlbed in that statute.




                OperataP of a minnotf farm, who US88 hi8
           truck fop the purpose of hauling minnow8 to
           his farm, vhere sams ape allowed to spawn
           and are then sold at Whole8ale to persons who
           haul them away from his place, is not using
           his truck solely for the transportation of
           "Carm ppodu0tsf~ or "livestock" or for any of
           the other purposes *emed in Sec. 6a of Apt.
           66758, V. C. 9. I38 is not entitled to regia-
           tar such f3uek upon payment of the reduoed
           license fee presorlbed In that statute sinoe
           minnow8 have been held by the courts to be
           neither livestook nor agricultural products.
Eon. David J, Horrl8, Page 4



                               YOllPS   VOPytZ'Idy

                        ATTORRRY ORBIEIAL OF TBXAS




A3:rt                   By-!i                   AssistAnt